El Juez Asociado Se. Hernández
emitió la opinión del Tribunal.
El presente es un recurso de apelación interpuesto por Pedro Arrieta contra sentencia del Tribunal de Distrito de Arecibo que le condena, como culpable de delito contra el *21Erario de Puerto Eico, á sufrir un mes de Cárcel en la de San Juan, y al pago de multa de quinientos dollars, ó en su defecto á extinguir un día más de cárcel por cada dos dollars que deje de satisfacer, con las costas también á su cargo.
Dicho Arrieta, Nemesio Aponte y Felipe Marrero fnerón acusados por el Fiscal de Distrito de Arecibo en 16 de Diciembre del año próximo pasado por infracción del artículo 387 del Código Penal, que constituye delito contra el Erario de Puerto Eico, y la acusación está concebida e»#los siguientes términos:
“En Camuy, barrio de Cibao, el día 20 de Noviembre de 1903, una pareja de policía Insular, encontró en el camino á Felipe Ma-rrero, conduciendo dos envases de veinte galones de ron sin factura ni borderó. Este ron procedía de la destilería de Don Pedro Arrieta, quien voluntariamente lo sacó de su destilería sin pagar el impuesto, y lo entregó á Felipe Marrero y Nemesio Aponte para que lo condu-geran, ignorándose la persona á quién iba destinado el ron. La cuan-tía del fraude asciende á doce dollars. Este becho es contrario á la ley para tal caso prevista y á la paz y dignidad del Pueblo de Puerto Rico. ’ ’
Celebróse el juicio en dos de Febrero último, y excluido de la acusación, á petición Fiscal, Felipe Marrero, declararon como testigos del Pueblo de Puerto Eico además del Marrero, Mr. Seddon, Eainón G-onzalez, José Eivera y Juan E. Fernán-dez, habiendo sido examinados como testigos del acusado Arrieta, Juan Eomán, José Nuñez y Pedro Arce, como tam-bién declaró en defensa propia el acusado Nemesio Aponte, sin que en el acta del juicio conste en detalle el resultado de las declaraciones prestadas.
El Tribunal de Arecibo, encontrando culpable á Pedro Arrieta del delito de que fué acusado, le condenó por senten-cia del mismo día dos de Febrero á las penas que se dejan expresadas, y absolvió á Nemesio Aponte por falta de prueba, y á Felipe Marrero por haber sido excluido de la acusación.
Contra esa sentencia interpuso Arrieta, en quince de *22Febrero citado, recurso de apelación que le fue admitido, no habiendo presentado pliego alguno de excepciones, ni alegado fundamento alguno en que 'apoyara dicho recurso, como tam-poco lo alegó por escrito ante esta Corte Suprema, limitán-dose su abogado defensor en el acto de la vista á impugnar la apreciación de las pruebas hecha por el Tribunal senten-ciador.
Como en el acto del juicio no se ha consignado el resul-tado de las pruebas practicadas, ni tampoco se ha presentado pliego de excepciones, falta base para discutir la apreciación que de las pruebas ha hecho el Tribunal sentenciador, y faltan-do esa base, es de presumirse que en dicha apreciación de prue-bas procedió con arreglo á derecho y se ajustó á los méritos del juicio. Aceptando, pues, como probado el hecho objeto de la acusación, el Tribunal sentenciador ha dado la aplicación debida al Artículo 387 del Código Penal, y en su consecuencia, procede se confirme en todas sus partes la sentencia apelada que dictó la Corte de Distrito de’Arecibo, en dos de Febrero último, con las costas del recurso á cargo del apelante.

Confirmada.

Jueces concurrentes, Sres. Presidente Quiñones y Aso-ciados Figueras, Sulzbacher y MacLeary.